Motion Granted; Dismissed and Memorandum Opinion filed August 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-01065-CV

    ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
              PROPERTY GROUP LLC, Appellant
                                       V.

     CITY OF FULSHEAR, TEXAS AND TRICIA KRENEK, Appellees

              On Appeal from the 434th Judicial District Court
                         Fort Bend County, Texas
                  Trial Court Cause No. 18-DCV-250347

                         MEMORANDUM OPINION

      This is an attempted appeal from an alleged oral order made in open court on
December 4, 2018. Appellees filed a motion to dismiss on August 8, 2019.
Because there is no signed order in this appeal, we grant appellee’s motion and
dismiss this appeal for want of jurisdiction. See Hatton v. Grigar, No. 14-03-
01210-CV, 2004 WL 583045, at *1 (Tex. App.—Houston [14th Dist.] Mar. 25,
2004, no pet.) (“Appeals may be taken only from signed orders.”); Tex. R. App. P.
26.1.



                                      PER CURIAM




Panel consists of Justices Jewell, Bourliot, and Zimmerer




                                         2